DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2020 and 12/01/2021 arein compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Karch et al. [US 3,835,425].
	Claim 1, Karch et al. discloses a relay control device [figure 4] for a relay module, the relay control device comprising, one or more docks [172A-172D], each dock [172A-172D] specifically adapted to mate with a modular contact device [166] and comprising a first mating portion [created by the walls that define 172A-172D] for the mating; 
one or more power terminals [88] for coupling an energy source to energise the relay control device; an electromagnet [12] disposed in a housing [20] of the relay control device, the electromagnet comprising an electromagnetic coil [24]; and a core [92], wherein the electromagnetic coil [24] and the core [92] are configured to cooperate with each other upon energization of the relay control device to provide a push mechanism [14] of the relay control device to switch a state of at least one modular contact device [166; col. 11 lines 1-16].
Claim 2, Karch et al. discloses the relay control device as claimed in claim 1, wherein the push mechanism [14] is configured to interact with an actuating arm [284] of the at least one modular contact device [166] to switch the state of the at least one modular contact device [col. 11 lines 17-29].
Claim 4, Karch et al. discloses the relay control device as claimed in claim 1, further comprising, the electromagnet [12] being located at a stationary position in the relay control device [figure 4]; and the core [92] being configured to be movable with respect to the electromagnetic coil [24] from a default position when the relay control device switches between an energized state and a de-energized state to provide the push mechanism [col. 11 lines 1-16].

Claim 6, Karch et al. discloses the relay control device as claimed in claim 1, further comprising for each dock [172A-172D], an aperture [208; figure 3] disposed in the housing and adapted to allow the push mechanism [via part 162] to switch the state of the at least one modular contact device [166].
Claim 7, Karch et al. discloses the relay control device as claimed in claim 1, wherein the first mating portion [walls defining 172A-172D] comprises an aperture [208] disposed on a surface of the housing and configured to mate with a corresponding appendage [298] of said modular contact device 166; figures 7 and 9].
Claim 8, Karch et al. discloses the relay control device as claimed in claim 1, wherein the dock further comprises a second mating portion [186, 188] disposed on the housing [figure 3].
Claim 9, Karch et al. discloses the relay control device as claimed in claim 8, wherein the second mating portion [186, 188] comprises at least two sidewalls [186, 188] of the housing configured to engage with a corresponding catch [250] of said modular contact device [166; col.10 lines 12-20].
Claim 10, Karch et al. discloses a relay module comprising: a relay control device of claim 1; and at least one modular contact device [166] detachably coupled to the relay control device, the modular contact device [166] comprising: an actuating arm [284] disposed to interact with the push mechanism [14] of the relay control device.

Claim 12, Karch et al. discloses the relay module as claimed in claim 10, wherein the at least one modular contact device [166] further comprises a protruding appendage [266] adapted to mate with the first mating portion [wall defining 172A-172D] of the corresponding dock [172A-172D] of the relay control device.
Claim 14, Karch et al. discloses the relay module as claimed in any one of claim 10, wherein the actuating arm [284] is configured to provide a switch [between contacts 310 and fixed contacts 278] in the state of the modular contact device based on a displacement of the actuating arm [284].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3 is rejected under 35 U.S.C. 103 as being unpatentable over Karch et al. [US 3,835,425] in view of Mitsubishi [JP S60-178951]
Claim 3, Karch et al. discloses the relay control device as claimed in claim 1 with the exception of the core being located at a stationary position in the relay control device; and the electromagnetic coil being configured to be movable with respect to the core from a default position when the relay control device switches between an energized state and a de- energized state to provide the push mechanism.
Mitsubishi teaches an electromagnetic switch assembly that can be constructed in alternative ways such as in the embodiment Figure 1 comprising an electromagnetic coil [13] being located at a stationary position in device; and a moveable core [11] being configured to be movable with respect to the electromagnetic coil [13] from a default between an energized state and a de-energized state and in the embodiment of Figure 2 comprising a core [4] being located at a stationary position in device; and the electromagnetic coil [19] being configured to be movable with respect to the core [4] from a default between an energized state and a de-energized state.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to exchange the location of the electromagnetic coil and core of Karch et al. from a stationary electromagnetic coil and a moveable core to a stationary core and a moveable electromagnetic coil as taught by Mitsubishi, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

	
13 is rejected under 35 U.S.C. 103 as being unpatentable over Karch et al. [US 3,835,425] in view of CEM Comp Electro Mec [FR 2488040A1] (hereafter ”Cem”).
Claim 13, Karch et al. discloses the relay module as claimed in claim 10, with the exception of the modular contact device further comprises a two-legged catch for additionally detachably coupling to the corresponding dock of the relay control device.
Cem teaches an auxiliary contact device [5] further comprises a two-legged catch [8b, 10, 11] for detachably coupling to the face [1] of a contactor.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the attachment means of Cem in the relay module of Karch et al. since it was known in the art that to attach switch pieces together using a two-legged catch as taught by Cem.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Karch et al. [US 3,835,425] in view of VEB ELEKTROSCHALTGERATE DRESDEN [FR 1582486A] (hereafter “Veb”).
Claim 13, Karch et al. discloses the relay module as claimed in claim 10, with the exception of the at least one modular contact device further comprises a spring member capable of returning the electromagnetic coil or the core of the relay control device to its default position upon de- energization of the relay control device.
Veb teaches that the at least one modular contact device [6] further comprises a spring member [11] capable of returning the electromagnetic coil or the core of the device to its default position upon de-energization of the device [see page 2 lines 10-13 and from page 2 line 30 to page 3 line 37 and the figures].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 





/BERNARD ROJAS/Primary Examiner, Art Unit 2837